DETAILED ACTION
Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments to the drawings and claims, see entire response, filed 10 January 2022, with respect to the outstanding objections made by the Examiner, have been fully considered and are persuasive.  All objections have been withdrawn. 
Drawings
The drawings were received on 10 January 2022.  These drawings are accepted.

Information Disclosure Statement
All of the references cited on the information disclosure statement (IDS) submitted on 7 August 2019 have being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claim 1 are the inclusion of the specific limitations regarding mirrors and their associate recited configurations recited in combination with other recited elements being a telemetry tool and transparent refracting waveguide recited as configured, and functioning as claimed.  The combination of elements and associated configurations were not reasonably found in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861